Title: To Thomas Jefferson from Thomas McKean, 8 May 1802
From: McKean, Thomas
To: Jefferson, Thomas


            
              Dear Sir,
              Philadelphia. May 8th. 1802.
            
            Permit me to introduce to your notice the Reverend Mr; John Gimmel of Hartford in Connecticut, who is on a tour to the warm springs in Virginia for health. You will find him worthy of your Excellency’s acquaintance; he is the Minister of the Presbyterian church in Hartford, and known to me as a Gentleman of liberality in religious and political principles, and possessing a good heart and well informed mind. Few Gentlemen in Connecticut are to be found, who are capable & willing to communicate the state of religion and politics in that country in the manner he can: he knows the springs of all the movements of the political characters in that State.
            I have learned, that you have set out for Monticelli on Tuesday last, where Mr; Gimmel intends to wait upon you.
            Accept of the best wishes of Your Excellency’s Most obedient humble servant
            
              Thos M:Kean
            
          